Appeal by the defendant from a judgment of the Supreme Court, Kings County (Radin, J.), rendered March 19, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On February 9, 1984, at about 9:00 p.m., two police officers observed the defendant rapidly walking back and forth and looking around erratically. As they approached, the defendant ran from them and was observed carrying a very large revolver in his left hand. The defendant threw the gun into the front yard of a house where, minutes later, a .357 Magnum pistol was found.
We find the defendant’s contention that prosecutorial misconduct deprived him of a fair trial to be without morit. While certain of the prosecutor’s comments were improper, in view of the trial court’s immediate curative instructions and the overwhelming proof of guilt, the errors were harmless (see, People v Berg, 59 NY2d 294, 299; People v Valdivia, 108 AD2d 885, 887). Mangano, J. P., Niehoff, Weinstein and Kunzeman, JJ., concur.